Citation Nr: 1540396	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-14 375A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthrosis.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthrosis.

3.  Entitlement to an evaluation in excess of 20 percent prior to February 24, 2014 and in excess of 40 percent therefrom for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

On June 26, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, VA received the appellant's request to withdrawn this appeal in June 26, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


